Exhibit 10.2

EXECUTION VERSION

GUARANTY

THIS GUARANTY, dated as of August 21, 2017 (as amended, restated, supplemented
or otherwise modified from time to time, this “Guaranty”), is made by Private
National Mortgage Acceptance Company, LLC (the “Guarantor”), in favor of
Deutsche Bank AG, Cayman Islands Branch (the “Buyer”).

RECITALS

Pursuant to the Master Repurchase Agreement, dated as of August 21, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), between PennyMac Loan Services, LLC (the “Seller”) and
the Buyer, the Buyer has agreed from time to time to enter into transactions
with Seller upon the terms and subject to the conditions set forth therein.  It
is a condition precedent to the obligation of the Buyer to enter into
Transactions with the Seller under the Repurchase Agreement that the Guarantor
shall have executed and delivered this Guaranty to the Buyer.

Now, therefore, in consideration of the premises and to induce the Buyer to
enter into the Repurchase Agreement and engage in Transactions with the Seller,
and for other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the Guarantor hereby agrees to guarantee the
Seller’s payment obligations under the Repurchase Agreement, as may be amended
from time to time.

1.       Defined Terms.

(a)     Unless otherwise defined herein, terms defined in the Repurchase
Agreement and used herein shall have the meanings given to them in the
Repurchase Agreement.

(b)     For purposes of this Guaranty, “Obligations” shall mean all payment
obligations and liabilities of the Seller to the Buyer, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred (including, without limitation, Price Differential accruing
after the Repurchase Date for the Transactions and Price Differential accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to Seller, whether or
not a claim for post filing or post-petition interest is allowed in such
proceeding and payment of the Repurchase Price when due), which may arise under,
or out of or in connection with the Repurchase Agreement, this Guaranty and any
other Repurchase Documents and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Buyer that are
required to be paid by the Seller pursuant to the terms of such documents), all
“claims” (as defined in Section 101 of the Bankruptcy Code) of the Buyer against
Seller, or otherwise.

(c)     The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Guaranty shall refer to this Guaranty as a whole and not to
any particular provision of this Guaranty and section and paragraph references
are to this Guaranty unless otherwise specified.

 

 



 

--------------------------------------------------------------------------------

 



(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

2.       Guarantee.    (a)   Guarantor hereby, unconditionally and irrevocably,
guarantees to the Buyer and its successors, indorsees, transferees and assigns,
the prompt and complete payment by the Seller when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

(b)     Guarantor further agrees to pay any and all expenses (including, without
limitation, all fees and disbursements of counsel) which may be paid or incurred
by the Buyer in enforcing, or obtaining advice of counsel in respect of, any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, the Guarantor under
this Guaranty.  This Guaranty shall remain in full force and effect until the
later of (i) the termination of the Repurchase Agreement or (ii) the Obligations
are paid in full, notwithstanding that from time to time prior thereto Seller
may be free from any Obligations.

(c)     No payment or payments made by the Seller, the Guarantor, any other
guarantor or any other Person or received or collected by the Buyer from the
Seller, the Guarantor, any other guarantor or any other Person by virtue of any
action or proceeding or any set‑off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of the
Guarantor hereunder which shall, notwithstanding any such payment or payments
other than payments made by the Guarantor in respect of the Obligations or
payments received or collected from the Guarantor in respect of the Obligations,
remain liable for the Obligations until the Obligations are paid in full and the
Repurchase Agreement is terminated, subject to the reinstatement provisions of
Section 7 hereof.

(d)     Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to the Buyer on account of Guarantor’s
liability hereunder, Guarantor will notify the Buyer in writing that such
payment is made under this Guaranty for such purpose.

3.       Right of Set‑off.  Upon the occurrence of any Event of Default,
Guarantor hereby irrevocably authorizes the Buyer at any time and from time to
time without notice to the Guarantor, any such notice being waived by the
Guarantor, to set‑off and appropriate and apply any and all monies and other
property of the Guarantor, deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Buyer or any
Affiliate thereof to or for the credit or the account of Guarantor, or any part
thereof in such amounts as the Buyer may elect, against and on account of the
Obligations and liabilities of the Guarantor to the Buyer hereunder and claims
of every nature and description of the Buyer against the Guarantor, in any
currency, whether arising hereunder or, under the Repurchase Agreement, as the
Buyer may elect, whether or not the Buyer has made any demand for payment and
although such Obligations and liabilities and claims may be contingent or
unmatured.  The Buyer shall notify the Guarantor promptly of any such set-off
and the application made by the Buyer, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Buyer under this Section are





-2-

--------------------------------------------------------------------------------

 



in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Buyer may have.

4.       No Subrogation.  Notwithstanding any payment or payments made by the
Guarantor hereunder or any set‑off or application of funds of the Guarantor by
the Buyer, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Buyer against Seller or any other guarantor or any collateral
security or guarantee or right of offset held by the Buyer for the payment of
the Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from Seller or any other guarantor in respect of
payments made by the Guarantor hereunder, until all amounts owing to the Buyer
by the Seller on account of the Obligations are paid in full and the Repurchase
Agreement is terminated.  The Guarantor hereby subordinates all of its
subrogation rights against Seller to the full payment of Obligations due Buyer
under the Repurchase Agreement for a period of ninety-one (91) days following
the final payment of the last of all of the Obligations under the Repurchase
Documents.  If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by the Guarantor in trust for the Buyer,
segregated from other funds of Guarantor, and shall, forthwith upon receipt by
the Guarantor, be turned over to the Buyer in the exact form received by the
Guarantor (duly indorsed by the Guarantor to the Buyer, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Buyer may determine.

5.       Amendments, Etc. with Respect to the Obligations; Waiver of
Rights.  Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against Guarantor and without notice to or
further assent by Guarantor, any demand for payment of any of the Obligations
made by the Buyer may be rescinded by the Buyer and any of the Obligations
continued, and the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Buyer, and the Repurchase Agreement, and the
other Repurchase Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Buyer may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Buyer
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.  The Buyer shall not have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for this Guaranty or any property subject thereto.  When making
any demand hereunder against Guarantor, the Buyer may, but shall be under no
obligation to, make a similar demand on the Seller or any other guarantor;
provided that any failure by the Buyer to make any such demand or to collect any
payments from the Seller or any such other guarantor or any release of Seller or
such other guarantor shall not relieve Guarantor of its obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Buyer against Guarantor.  For
the purposes hereof “demand” shall include, but not require, the commencement
and continuance of any legal proceedings.





-3-

--------------------------------------------------------------------------------

 



6.       Guaranty Absolute and Unconditional.  

(a)     Guarantor waives any and all notice of the creation, renewal, extension
or accrual of any of the Obligations and notice of or proof of reliance by the
Buyer upon this Guaranty or acceptance of this Guaranty, the Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty; and all dealings between Seller and the Guarantor, on the one hand,
and the Buyer, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this Guaranty.

(b)     Guarantor hereby expressly waives all set‑offs and counterclaims and all
diligence, presentments, demands for payment, demands for performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor, notices of acceptance of this Guaranty, notices of sale, notice of
default or nonpayment to or upon Seller or the Guarantor, surrender or other
handling or disposition of assets subject to the Repurchase Agreement, any
requirement that Buyer exhaust any right, power or remedy or take any action
against Seller or against any assets subject to the Repurchase Agreement, and
other formalities of any kind.

(c)     Guarantor understands and agrees that this Guaranty shall be construed
as a continuing, absolute and unconditional guarantee of payment without regard
to (i) the validity or enforceability of the Repurchase Agreement, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Buyer,
(ii) any defense, set‑off or counterclaim (other than a defense of payment)
which may at any time be available to or be asserted by Seller against the
Buyer, or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of the Seller or the Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Seller from the
Obligations, or of the Guarantor from this Guaranty, in bankruptcy or in any
other instance.

(d)     When pursuing its rights and remedies hereunder against the Guarantor,
the Buyer may, but shall be under no obligation to, pursue such rights and
remedies as it may have against Seller or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Buyer to pursue such other rights or
remedies or to collect any payments from the Seller or any such other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of Seller or any such other Person or any
such collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Buyer against the Guarantor.

(e)     This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantor and the
successors and assigns thereof, and shall inure to the benefit of the Buyer, and
its successors, indorsees, transferees and assigns, until all the Obligations
and the obligations of the Guarantor under this Guaranty shall have been
satisfied by payment in full and the Repurchase Agreement shall be terminated,
notwithstanding that from time to time prior thereto Seller may be free from any
Obligations.





-4-

--------------------------------------------------------------------------------

 



(f)     Guarantor waives, to the fullest extent permitted by applicable law, all
defenses of surety to which it may be entitled by statute or otherwise.

7.       Reinstatement.  The Obligations of the Guarantor under this Guaranty,
and this Guaranty shall continue to be effective, or be reinstated, as the case
may be, and be continued in full force and effect, if at any time any payment,
or any part thereof, of any of the Obligations is rescinded, invalidated,
declared fraudulent or preferentially set aside or must otherwise be restored,
returned or repaid by the Buyer upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Seller or the Guarantor or upon or as a result
of the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, Seller or the Guarantor or any substantial part of its or
their property, or for any other reason, all as though such payments had not
been made.

8.       Payments.  Guarantor hereby guarantees that Obligations will be paid to
the Buyer without set‑off or counterclaim in U.S. Dollars.

9.       Event of Default.  If an Event of Default under the Repurchase
Agreement shall have occurred and be continuing, Guarantor agrees that, as
between Guarantor and Buyer, the Obligations may be declared to be due for
purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any such declaration as against
Seller and that, in the event of any such declaration (or attempted
declaration), such Obligations shall forthwith become due by Guarantor for
purposes of this Guaranty.

10.      Waiver of Rights.  Guarantor hereby waives: (i) notice of or proof of
reliance by the Buyer upon this Guaranty or acceptance of this Guaranty and the
Obligations shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon this
Guaranty, and all other dealings between Seller and  Guarantor, on the one hand,
and the Buyer, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon this Guaranty; (ii) diligence,
presentment, protest, all demands whatsoever, and notice of default or
nonpayment with respect to the Obligations; (iii) the filing of claims with any
court in case of the insolvency, reorganization or bankruptcy of Seller; and
(iv) any fact, event or circumstance that might otherwise constitute a legal or
equitable defense to or discharge of Guarantor, including (but without typifying
or limiting this waiver), failure by the Buyer to perfect a security interest in
any collateral securing performance or the payment of any Obligation or to
realize the value of any collateral or other assets which may be available to
satisfy any Obligation and any delay by the Buyer in exercising any of its
rights hereunder or against Seller. 

11.      Notices.  All notices, requests and other communications provided for
herein (including without limitation any modifications of, or waivers, requests
or consents under, this Guaranty) shall be given or made in writing (including
without limitation by electronic transmission) delivered to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages of the Repurchase Agreement; or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party.  All
such communications shall be deemed to have been duly given when transmitted
electronically or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.





-5-

--------------------------------------------------------------------------------

 



12.       Severability.  Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13.       Integration.  This Guaranty represents the agreement of the Guarantor
with respect to the subject matter hereof and thereof and there are no promises
or representations by the Buyer relative to the subject matter hereof or thereof
not reflected herein or therein.

14.       Amendments in Writing; No Waiver; Cumulative Remedies.  (a) None of
the terms or provisions of this Guaranty may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by the Guarantor and
the Buyer, provided that any provision of this Guaranty may be waived by the
Buyer.

(b)       The Buyer shall not by any act (except by a written instrument
pursuant to clause (a) above), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof.  No failure to exercise, nor any delay in exercising, on the part of the
Buyer, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Buyer of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Buyer would otherwise have on any future occasion.

(c)       The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

15.       Section Headings.  The section headings used in this Guaranty are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

16.       Successors and Assigns.  This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Buyer and its successors and assigns.  This Guaranty may not be assigned by the
Guarantor without the express written consent of the Buyer.

17.       Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES
THEREOF.

18.       SUBMISSION TO JURISDICTION; WAIVERS.  THE GUARANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY:

(A)       SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS GUARANTY AND THE OTHER REPURCHASE DOCUMENTS, OR FOR RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT IN





-6-

--------------------------------------------------------------------------------

 



RESPECT THEREOF, TO THE NON‑EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(B)       CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)       AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER SHALL HAVE
BEEN NOTIFIED; AND

(D)       AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

19.       WAIVER OF JURY TRIAL.  THE GUARANTOR AND THE BUYER HEREBY IRREVOCABLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY, ANY OTHER FACILITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

20.       Intent.  The parties intend and agree that (i) this Guaranty, as it
relates to the Repurchase Agreement, is a security agreement and credit
enhancement related to a “repurchase agreement,” a “securities contract” and a
“master netting agreement” and as such, is also a “repurchase agreement,” a
“securities contract” and a “master netting agreement” and (ii) each of Buyer’s
rights -- specifically, the termination, liquidation or acceleration or offset
of net termination values, payment amounts or other transfer obligations --
arising under or in connection with this Guaranty, is, in each case, a
contractual right as such term is used in (x) Sections 741(7)(A), 101(47), 555,
559, and 362(b)(6) and 362(b)(7) of the Bankruptcy Code when relating to a
“securities contract” or a “repurchase agreement” and (y) Sections 101(38A)(A),
561 and 362(b)(27) of the Bankruptcy Code when relating to “a master netting
agreement.”  This Guaranty is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Repurchase
Agreement and Transactions thereunder as defined under Sections 101(47)(A)(v)
and 741(7)(A)(xi) of the Bankruptcy Code.





-7-

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE FOLLOWS]

 

 



-8-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

 

as Guarantor

 

 

 

 

 

 

 

By:

 /s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

Signature Page to PLS Guaranty

--------------------------------------------------------------------------------